Citation Nr: 1759278	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left Achilles tendinitis and talonavicular arthritis as of March 20, 2010.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987 and December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The increased rating claim on appeal has a long history; the Board will summarize the pertinent procedural history.  The RO granted the Veteran's service connection claim for left Achilles tendinitis in October 1993 and assigned a noncompensable disability rating effective October 7, 1992.  The Veteran appealed the initial disability rating assigned.  In June 1994, the Veteran testified during a personal hearing at the RO; a transcript of the hearing is of record.  The Board denied a compensable disability rating for service-connected left Achilles tendinitis in a March 1996 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  An April 1997 Order of the Court granted a joint motion for remand and vacated the Board's decision.  

In a May 2003 rating decision, the RO awarded a 10 percent evaluation for the Veteran's left ankle disability, effective July 13, 1994.  In March 2011, the Board denied entitlement to an initial compensable rating from October 7, 1992, to July 12, 1994, as well as entitlement to a rating in excess of 10 percent from July 13, 1994.  The Veteran appealed to the Court, after which the Court issued a July 2012 Memorandum Decision that affirmed the Board's denial of an initial compensable rating, but vacated the decision denying a rating in excess of 10 percent from July 13, 1994.  In May 2013, the Board denied a rating in excess of 10 percent from July 13, 1994, to March 19, 2010, but remanded the issue of entitlement to a rating in excess of 10 percent from March 20, 2010, for additional development.   

The Board remanded the issue on appeal in February 2016 to schedule a Board hearing.  In April 2016, the Veteran testified at a videoconference hearing before the Board; a transcript of the hearing is of record.  The Board again remanded the issue in June 2016 and April 2017.

FINDING OF FACT

Beginning March 20, 2010, the Veteran's left Achilles tendinitis and talonavicular arthritis manifested pain and limitation of motion that most nearly approximates marked.


CONCLUSION OF LAW

Beginning March 20, 2010, the criteria for a rating of 20 percent, but not higher, for left Achilles tendinitis and talonavicular arthritis are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5003, 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As outlined in the Introduction, in October 1993 service connection was granted at a noncompensable level effective October 7, 1992.  A May 2003 rating decision granted an increased rating of 10 percent effective July 13, 1994.  A May 2013 BVA decision found the 10 percent rating to be the appropriate evaluation for the period prior to March 20, 2010.  Thus, the issue before the Board is entitlement to a rating in excess of 10 percent for the period beginning March 20, 2010.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  

In applying the rating criteria, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59. For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.

The Veteran's disability is currently rated as 10 percent disabling under DC 5271 pertaining to limitation of motion of the ankle.  Under this DC, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, DC 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

After considering the evidence, the Board finds that an increased rating is warranted.  A May 2011 VA medical center (VAMC) Range of Motion Chart recorded active and passive dorsiflexion from 0 to 10 degrees; active plantar flexion from 0 to 35 degrees; and passive plantar flexion from 0 to 45 degrees.  This chart did not address pain or at what point it manifested.  This represents a 50 percent decrease in dorsiflexion and less than a 50 percent loss of plantar flexion.

At a March 2014 VA examination, the Veteran reported using an ankle brace 4 times per week (mostly when working) and using a cane twice per week when his pain flared up.  The Veteran also reported pain in his left ankle, swelling, and flare ups 4 times a week; the examination noted tenderness or pain on palpitation of the ankle and a  slight limp.  The Veteran indicated that his ankle gave out "a couple times per year."  As to range of motion, the examination found plantar flexion from 0 to 40 degrees, with objective evidence of painful motion beginning at 40 degrees, and dorsiflexion from 0 to 20 degrees, with evidence of painful motion beginning at 20 degrees; there was no additional limitation in range of motion after repetitive use testing.  This represents normal dorsiflexion and almost normal (89 percent of normal motion) plantar flexion. 

At the April 2016 BVA hearing, the Veteran testified that he had to use his cane to get in and out of his truck at work.  The Veteran reported flare-ups that came despite his taking ibuprofen and Tylenol, requiring him to elevate his foot and apply a moist heating pad or cold cream; he testified that the flare-ups happened "a few times a month if that" and lasted "a couple of days."  The Veteran also noted that his ankle is "stiff, especially in the morning time"; throbs throughout the day; occasionally during the day has sharp spikes of pain; and swells.  The Veteran also testified that his ankle gave out 5 or 6 times in the past two years.

A September 2016 VA examination recorded daily heel pain throughout the day that interfered with walking long distances and climbing stairs.  The examination noted normal left ankle motion: dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, with no pain noted and no additional loss of function or range of motion after repetition.  A June 2017 VA examination reported that the left ankle "throbs really bad" and has sharp pain behind the heel and "a little bit" up the leg.  The examination noted that the Veteran used a brace and a cane; it recorded dorsiflexion of 0 to 5 degrees, plantar flexion of 0 to 45 degrees, with evidence of pain on weight bearing but not with passive motion or non-weight bearing.

The Board notes that the measures of range of motion tended to show moderate limitation of motion (or even in some cases normal motion) but finds that the additional considerations such as the regular use of a cane and brace, monthly flare-ups that last "a couple of days," and throbbing throughout the day more nearly approximates marked limitation.  Thus, an increased rating is warranted. 
      
The Veteran was also diagnosed with mild degenerative joint disease of the left ankle in a May 2011 x-ray. Under DC 5003, degenerative arthritis or osteoarthritis is assigned a 10 percent rating when limitation of motion of the specific joint involved is noncompensable under the appropriate DC.  Arthritis must be established by x-ray findings. 38 C.F.R. § 4.71a, DC 5003.  Veteran is already in receipt of a disability rating higher than 10 percent for the period including May 2011.  Therefore, a higher rating is not possible under Diagnostic Code 5003 at any time during the claims period.
	
In addition, the Veteran's attorney has alleged that an extraschedular rating is warranted, such as in the January 2011 Brief of Claimant's Arguments.  Ordinarily, the VA Rating Schedule applies to claimed disabilities unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted where the case presents "such an exceptional or unusual disability picture" - considering related factors such as "marked interference with employment or frequent periods of hospitalization" - that application of the regular schedular standards is impractical.  See 38 C.F.R. § 3.321 (b)(1).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue is raised by the claimant or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," generally described as marked interference with employment or frequent periods of hospitalization.  "Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." Yancy, 27 Vet. App. at 494.

Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture demonstrates factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board finds that the rating criteria contemplate the Veteran's disability. The Veteran's service-connected condition is manifested by limited motion of the left ankle, pain, and occasional giving out.  These manifestations are contemplated in the rating criteria and they are adequate to evaluate the disability.  

Furthermore, the Veteran's left ankle condition does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  The Board notes that the Veteran's left ankle condition affects his employment as a truck driver but finds that it does not rise to the level of marked interference.  An employer statement received in April 2010 noted that the Veteran worked only part time and that the Veteran "doesn't work a lot because of his ankle."  A March 2013 VA examination, however, noted that the Veteran worked 70 to 80 hours a week driving an eighteen wheeler.  His continued work as a truck driver was noted in the September 2016 and June 2017 VA examinations, with the June 2017 examination noting that his condition "makes it difficult to climb in and out of trucks."  

The Veteran testified at the April 2016 hearing that he had to use his cane to get in and out of trucks and that he had to be careful when he took his medication so it did not affect his driving.  The Board also notes a September 2017 letter from the Veteran's employer, which allowed some time off for the period from "September 15, 2017 to September 15, 2017" for flare-ups (twice a month for 2 days) and medical appointments (once every 3 months).  Considering this evidence, the Board finds there is not marked interference with the Veteran's employment because he is still able to complete his assigned work by regulating his medication intake and taking additional time to get in and out of his truck. 

In addition, the Veteran has not argued (and the record does not support) that the Veteran's left ankle condition has resulted in frequent periods of hospitalization.  Accordingly, referral to the Under Secretary for Benefits or the Director, Compensation Service, is not warranted.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, there is evidence that the Veteran's condition affects his current employment.  This evidence does not demonstrate that the Veteran is unemployable; instead, the evidence indicates that the Veteran was able to maintain employment despite his disability, including working 70 to 80 hour weeks.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected left Achilles tendinitis and talonavicular arthritis.  

In sum, a 20 percent rating for service-connected left Achilles tendinitis and talonavicular arthritis is warranted beginning March 20, 2010.  Referral for an extraschedular rating and remand of a claim for TDIU, however, are not warranted.  










ORDER

Entitlement to a 20 percent rating, but not higher, for service-connected left Achilles tendinitis and talonavicular arthritis beginning March 20, 2010, is granted.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


